DETAILED ACTION
	This action is pursuant to the claims filed 10/13/2020. Claims 1-20 are pending. A non-final action on the merits of claims 1-20 is as follows. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/23/2020 and 10/13/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Therapy unit” in claim 9 because it recites the generic placeholder “unit” coupled with the functional language of “therapy”. Although the term “configured for therapy” is not necessarily recited, the recitation of a “therapy unit” designates that the unit is configured for therapy. See MPEP 2181 (I)(B) which discloses that the claimed function may include the functional language that precedes the phrase “means for”.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “chemical sensor data” in line 3. Parent claim 1 recites “a chemical sensor configured to generate a signal reflecting physiological analyte data of the patient”, which designates at least an instance of chemical sensor data. It is unclear 
Claims 14-16 are rejected by virtue of their dependence from claim 1. 
Claim 17 recites “the medical devices are communicatively coupled” in line 2. However, it is unclear what the medical devices are communicatively coupled with. Are they communicatively coupled with each other? Are they communicatively coupled to the controller?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0280578 A1 (Skelton) (Previously cited).
With regards to claim 1, Skelton discloses a medical device system (Fig. 4 depicts a system which includes an IMD 14) comprising: an accelerometer configured to generate a signal reflecting a position of a patient (Fig. 4 and ¶¶ [0113]-[0114] disclose a posture state module 86 which includes posture sensors 15, 17 which may be accelerometers, such as three-axis accelerometers, capable of detecting static orientation or vectors in three-dimensions; also see at least ¶¶ [0115]-[0119], specifically ¶ [0117] with regards to the posture state determination from the one of first posture sensor 15 or second posture sensor 17); a chemical sensor configured to generate a signal reflecting physiological analyte data of the patient (¶ [0119] discloses posture state module 86 may be configured to sense one or more physiological parameters including a pH, which indicates that the posture state module 86 is a pH sensor (i.e., a chemical sensor configured to generate a signal reflect physiological analyte data of the patient)); and a controller in electrical communication with the accelerometer and the chemical sensor (¶ [0113] discloses a processor 80 to determine a patient posture state based on posture state information from posture state module 86: Fig. 4 depicts the processor 80 in communication with the posture state module 86); wherein the controller is configured to determine a posture of the patient using the signal generated by the accelerometer and the signal generated by the chemical sensor (¶ [0119] discloses the processor 80 using physiological parameters (including pH) to confirm or reject changes in sensed posture, wherein a confirmed posture is a posture state determined by the processor by using both the pH sensor and one of the posture sensors 15, 17).
With regards to claim 2, Skelton discloses that the controller is further configured to differentiate between a sitting posture and a standing posture (¶ [0117] discloses that the standing, sitting, or lying down posture states in reference to the posture cones described in Figs. 8A-8C; see Figs. 8A-8C and ¶¶ [0162], [0172] with regards to the posture cones for determining sitting or standing upright or lying back).
With regards to claim 3, Skelton discloses that the controller is further configured to: make a preliminary posture determination using the signal generated by the accelerometer (¶ [0113] discloses a processor 80 to determine a patient posture state based on posture state information from posture state module 86); and make a final posture determination using the signal generated by the chemical sensor (¶ [0119] discloses that the physiological may be used by processor 80 to confirm or rejected changes in sensed posture state, which indicates a final posture determination).
With regards to claim 4, Skelton discloses that at least a portion of the medical device system is implantable (¶ [0113] discloses that first posture sensor 15 may be implanted).
With regards to claim 5, Skelton discloses the chemical sensor is configured to measure a component selected from the group consisting of a cellular interstitial component; a blood component; a urine component, and a breath component (¶ [0119] discloses that pH is determined, wherein pH is a blood component).
With regards to claim 6, Skelton discloses the accelerometer is a multi- axis accelerometer (¶ [0114] discloses that the posture sensors 15, 17 may be a three-axis accelerometer).
With regards to claim 7, Skelton discloses the chemical sensor is configured to measure one or more physiological analytes including one or more selected from the group consisting of an electrolyte, a protein, a sugar, a hormone, a peptide, an amino acid, or a metabolic product (¶ [0119] discloses the measurement of a pH, which is the measure of acids/bases, which includes at least a metabolic product).
With regards to claim 9, Skelton discloses a therapy unit (¶ [0125] and Fig. 4 depicts electrical stimulation leads 16A, 16B used for providing a posture-responsive therapy); and wherein the controller is further configured to modify a therapy delivered by the therapy unit based on the posture determination of the patient (¶ [0125] discloses that processor 80 may adjust therapy deliver by stimulation generator 84 based on determined posture states to accommodate the variety of posture states).
With regards to claim 10, Skelton discloses the therapy is one or more of an electrical stimulation therapy or a pharmaceutical therapy (¶ [0125] discloses an electrical stimulation therapy).
With regards to claim 11, Skelton discloses a visual display configured to show the posture determination of the patient (¶¶ [0086]-[0087] disclose a display 36 for displaying posture state information; ¶¶ [0153]-[0154] disclose a remote display for displaying a current patient posture state).
With regards to claim 12, Skelton discloses that the visual display is further configured to show the posture determination of the patient as a time trend (¶ [0154] discloses a posture state report that is displayed, wherein the posture state report may contain trend data).
With regards to claim 13, Skelton discloses that the visual display is further configured to show the posture determination of the patient along with at least one of a physiological parameter, chemical sensor data, a therapy dose, or a time of day (¶ [0154] discloses that posture state information and therapy information, including what group or program was being used to deliver therapy during each activity, being displayed in the posture state report; ¶ [0065] discloses that a therapy program is characterized by voltage or current amplitude, pulse width, pulse rate, and/or duration, thereby indicating that the therapy program is a parameter which affects the physiology of the patient). 
With regards to claim 14, Skelton discloses that the at least one physiological parameter is selected from the group consisting of a cardiac parameter, a pulmonary parameter, a renal parameter, and a nerve parameter (¶ [0047] discloses that the target tissue of the therapy includes nerves, smooth muscle or skeletal muscle, thereby indicating that the therapy program is at least a nerve parameter). 
With regards to claim 15, Skelton discloses that the physiological parameter is displayed as a function of the posture determination of the patient (¶ [0154] discloses that the program or group is displayed in relation to the activity/posture state).
With regards to claim 16, Skelton disclose the physiological parameter is collected, aggregated, and displayed only for time periods when the patient is in a (¶ [0154] discloses that the posture state information and/or therapy information is processed and stored into the displayable posture state report according to the various respective posture states).
With regards to claim 17, Skelton discloses one or more additional medical devices, wherein the medical devices are communicatively coupled (Fig. 7 and ¶ [0149] discloses external programmer 20, server 122, and one or more computing devices 124A-12N which are medical devices that are communicatively coupled to the IMD 14).
With regards to claim 18, Skelton discloses a method of operating a medical device system (Fig. 4 depicts a system which includes an IMD 14; see ¶ [0119] with regards to the method for providing a confirmed posture state which requires a posture state determination as described in at least ¶ [0117]) comprising: measuring position data using an accelerometer (Fig. 4 and ¶¶ [0113]-[0114] disclose a posture state module 86 which includes posture sensors 15, 17 which may be accelerometers, such as three-axis accelerometers, capable of detecting static orientation or vectors in three-dimensions); making a preliminary posture determination of a patient using the position data measured by the accelerometer (see at least ¶¶ [0115]-[0119], specifically ¶ [0117] with regards to the posture state determination from the one of first posture sensor 15 or second posture sensor 17); measuring chemical data using a chemical sensor (¶ [0119] discloses posture state module 86 may be configured to sense one or more physiological parameters including a pH, which indicates that the posture state module 86 is a pH sensor (i.e., a chemical sensor configured to generate chemical data)); and making a final posture determination of the patient using the position data measured by the accelerometer and the chemical data measured by the chemical sensor (¶ [0119] discloses the processor 80 using physiological parameters (including pH) to confirm or reject changes in sensed posture, wherein a confirmed posture is a posture state determined by the processor by using both the pH sensor and one of the posture sensors 15, 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Skelton in view of US 2006/0253043 A1 (Zhang) and US 2018/0350468 A1 (Friedman). 
With regards to claim 1, Skelton discloses a medical device system (Fig. 1A depicts an implantable stimulation system 10) comprising: an accelerometer configured to generate a signal reflecting a position of a patient (Fig. 1A and ¶ [0041] disclose a first posture sensor 15; ¶¶ [0054], [0114], [0160] disclose that the posture sensors 15 and 17 are accelerometers which provide data indicating a posture state in a posture state space 140); a second posture sensor configured to generate a signal reflecting a postural state of the patient (Fig. 1A and ¶ [0041] disclose a second posture sensor 17; ¶ [0114] disclose that the posture sensor 17 may include gyroscopes, piezoelectric crystal, pressure transducer or other sensors to sense the posture state of patient 12); and a controller in electrical communication with the accelerometer and the second posture sensor (¶ [0128] discloses a processor 80 of IMD 14 which monitors the status of both first and second posture sensors 15, 17; Fig. 4 and ¶ [0113] disclose the electrical communication between the processor 80 and the sensors 15, 17); wherein the controller is configured to determine a posture of the patient using the signal generated  (¶ [0220] and Fig. 12 discloses that processor 80 confirms a patient posture state based on second posture sensor 17 when either first or second posture sensors 15, 17 indicate patient 12 is standing or lying down).  
Skelton further discloses that the posture sensor 17 may include gyroscopes, piezoelectric crystal, pressure transducer or other sensors to sense the posture state of patient 12 (¶ [0114]). 
In a related system for monitoring a posture using an IMD, Zhang discloses a posture sensor being an ECG monitoring device (¶ [0045] discloses a patient internal medical device (PIMD) for monitoring a posture by interpreting ECG and/or EGM signal variations sensed by the PIMD; also see ¶ [0093] with regards to the use of the cardiac activity and the determination of sitting, standing, and lying postures as well as the further lying conditions being able to be expanded into lying on front, back, right side, left side, or the like). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the second posture sensor 17 of Skelton with the ECG and/or EGM signal monitoring device of Zhang. Because both posture sensors are capable of monitoring postures (¶ [0162] of Skelton discloses the posture sensor for identifying postures; ¶ [0093] of Zhang discloses identifying at least the same postures), it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 

In a related implantable electrocardiographic system, Friedman disclose an ECG measurement obtained from an implantable device (¶¶ [0063], [0065]), wherein the ECG signal reflects physiological analyte data of the patient (¶ [0063] discloses the ECG measurements may be employed to quantify a concentration of analytes including potassium). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ECG measuring device of the above combination of Skelton and Zhang to incorporate that it is a chemical sensor and is able to monitor a potassium level as taught by Friedman because it would provide a more complete diagnostic analysis of the patient. Additionally or alternatively, it would enable both accurate potassium value ascertainment and trend detection such alerts can be issued and interventions initiated, thereby improving clinical outcomes (¶ [0005] of Friedman). Additionally or alternatively, it would have been applying a known technique (i.e., potassium monitoring based on ECG measurements) to a known device (i.e., the ECG monitoring device of the combination of Skelton and Zhang) ready for improvement to yield predictable results. 
With regards to claim 2, the above combination teaches or suggests that the controller is further configured to differentiate between a sitting posture and a standing posture (¶ [0117] discloses that the standing, sitting, or lying down posture states in reference to the posture cones described in Figs. 8A-8C; see Figs. 8A-8C and ¶¶ [0162], [0172] with regards to the posture cones for determining sitting or standing upright or lying back).
With regards to claim 3, the above combination teaches or suggests that the controller is further configured to: make a preliminary posture determination using the signal generated by the accelerometer (¶ [0220] of Skelton discloses either a first or second posture sensors 15, 17 indicating a posture state of lying down or standing); and make a final posture determination using the signal generated by the chemical sensor (¶ [0220] of Skelton discloses confirming the posture state [i.e., a final posture determination] using the second posture sensor 17; see the above 103 analysis regarding the combination of Skelton in view of Zhang and Friedman with regards to the chemical sensor).  
With regards to claim 4, the above combination teaches or suggests that at least a portion of the medical device system is implantable (¶ [0113] discloses that first posture sensor 15 may be implanted).
With regards to claim 5, the above combination teaches or suggests that the chemical sensor is configured to measure a component selected from the group consisting of a cellular interstitial component; a blood component; a urine component, and a breath component (see the above 103 analysis regarding the combination of Skelton in view of Zhang and Friedman with regards to the potassium measurement, wherein potassium is at least a cellular interstitial component and a blood component).
With regards to claim 6, the above combination teaches or suggests that the accelerometer is a multi-axis accelerometer (¶ [0114] of Skelton teaches that the accelerometer is a three-axis accelerometer).  
With regards to claim 7, the above combination teaches or suggests that the chemical sensor is configured to measure one or more physiological analytes including one or more selected from the group consisting of an electrolyte, a protein, a sugar, a hormone, a peptide, an amino acid, or a metabolic product (see the above 103 analysis regarding the combination of Skelton in view of Zhang and Friedman with regards to the potassium measurement, wherein potassium is an electrolyte; see ¶ [0003] of Friedman).
With regards to claim 8, the above combination teaches or suggests that the electrolyte is one or more of potassium, calcium, sodium, magnesium, hydrogen phosphate, chloride, or bicarbonate (see the above 103 analysis regarding the combination of Skelton in view of Zhang and Friedman with regards to the potassium measurement).
With regards to claim 9, the above combination teaches or suggests a therapy unit configured to control a therapy delivered to a patient (Fig. 1A and ¶ [0041] of Skelton discloses the system 10 including stimulation leads 16A, 16B); and wherein the controller is further configured to modify a therapy delivered by the therapy unit based on the posture determination of a patient (¶ [0054] of Skelton discloses that the IMD 14 automatically adjusts stimulation according to the detected posture state to improve therapy efficacy across multiple posture states; ¶¶ [0106], [0115] discloses that the processor 80 modifies the stimulation therapy).  
With regards to claim 10, the above combination teaches or suggests that the therapy is one or more of an electrical stimulation therapy or a pharmaceutical therapy (¶¶ [0054], [0106], [0115] of Skelton discloses an electrical stimulation therapy).  
With regards to claim 11, Skelton discloses a visual display configured to show the posture determination of the patient (¶¶ [0086]-[0087] disclose a display 36 for displaying posture state information; ¶¶ [0153]-[0154] disclose a remote display for displaying a current patient posture state).
With regards to claim 12, Skelton discloses that the visual display is further configured to show the posture determination of the patient as a time trend (¶ [0154] discloses a posture state report that is displayed, wherein the posture state report may contain trend data).
With regards to claim 13, Skelton discloses that the visual display is further configured to show the posture determination of the patient along with at least one of a physiological parameter, chemical sensor data, a therapy dose, or a time of day (¶ [0154] discloses that posture state information and therapy information, including what group or program was being used to deliver therapy during each activity, being displayed in the posture state report; ¶ [0065] discloses that a therapy program is characterized by voltage or current amplitude, pulse width, pulse rate, and/or duration, thereby indicating that the therapy program is a parameter which affects the physiology of the patient). 
With regards to claim 14, Skelton discloses that the at least one physiological parameter is selected from the group consisting of a cardiac parameter, a pulmonary parameter, a renal parameter, and a nerve parameter (¶ [0047] discloses that the target tissue of the therapy includes nerves, smooth muscle or skeletal muscle, thereby indicating that the therapy program is at least a nerve parameter). 
With regards to claim 15, Skelton discloses that the physiological parameter is displayed as a function of the posture determination of the patient (¶ [0154] discloses that the program or group is displayed in relation to the activity/posture state).
With regards to claim 16, Skelton disclose the physiological parameter is collected, aggregated, and displayed only for time periods when the patient is in a specified set of determined postures (¶ [0154] discloses that the posture state information and/or therapy information is processed and stored into the displayable posture state report according to the various respective posture states).
With regards to claim 17, Skelton discloses one or more additional medical devices, wherein the medical devices are communicatively coupled (Fig. 7 and ¶ [0149] discloses external programmer 20, server 122, and one or more computing devices 124A-12N which are medical devices that are communicatively coupled to the IMD 14).
With regards to claim 18, Skelton teaches a method of operating a medical device system (Fig. 1A depicts an implantable stimulation system 10; Fig. 12 is a method operating the implantable stimulation system 10) comprising: measuring positon data using an accelerometer (¶¶ [0054], [0114], [0160] disclose that posture sensor 15 is an accelerometers which provide data indicating a posture state in a posture state space 140), making a preliminary posture determination of a patient using data measured by an accelerometer (¶ [0220] of Skelton discloses the first posture sensor 15 indicating a posture state of lying down or standing); measuring second postural state using a second posture sensor (Fig. 1A and ¶ [0041] disclose a second posture sensor 17); and making a final posture determination of the patient using the data generated by the accelerometer and the second posture sensor (¶ [0220] of Skelton discloses confirming the posture state [i.e., a final posture determination] using the second posture sensor 17, wherein the confirmation uses the data from the first posture sensor 15)
Skelton further discloses that the posture sensor 17 may include gyroscopes, piezoelectric crystal, pressure transducer or other sensors to sense the posture state of patient 12 (¶ [0114]). 
In a related system for monitoring a posture using an IMD, Zhang discloses a posture sensor being an ECG monitoring device (¶ [0045] discloses a patient internal medical device (PIMD) for monitoring a posture by interpreting ECG and/or EGM signal variations sensed by the PIMD; also see ¶ [0093] with regards to the use of the cardiac activity and the determination of sitting, standing, and lying postures as well as the further lying conditions being able to be expanded into lying on front, back, right side, left side, or the like). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the second posture sensor 17 of Skelton with the ECG and/or EGM signal monitoring device of Zhang. Because both posture sensors are capable of monitoring postures (¶ [0162] of Skelton discloses the posture sensor for identifying postures; ¶ [0093] of Zhang discloses identifying at least the same postures), it would have been 
The above combination is silent with regards to whether the ECG monitoring device is a chemical sensor configured to generate a signal reflecting physiological analyte data of the patient.
In a related implantable electrocardiographic system, Friedman disclose an ECG measurement obtained from an implantable device (¶¶ [0063], [0065]), wherein the ECG signal reflects physiological analyte data of the patient (¶ [0063] discloses the ECG measurements may be employed to quantify a concentration of analytes including potassium). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ECG measuring device of the above combination of Skelton and Zhang to incorporate that it is a chemical sensor and is able to monitor a potassium level as taught by Friedman because it would provide a more complete diagnostic analysis of the patient. Additionally or alternatively, it would enable both accurate potassium value ascertainment and trend detection such alerts can be issued and interventions initiated, thereby improving clinical outcomes (¶ [0005] of Friedman). Additionally or alternatively, it would have been applying a known technique (i.e., potassium monitoring based on ECG measurements) to a known device (i.e., the ECG monitoring device of the combination of Skelton and Zhang) ready for improvement to yield predictable results. 


With regards to claim 19,  Skelton teaches a method of operating a medical device system (Fig. 1A depicts an implantable stimulation system 10; Fig. 12 is a method operating the implantable stimulation system 10) comprising: measuring positon data using an accelerometer (¶¶ [0054], [0114], [0160] disclose that the posture sensors 15 and 17 are accelerometers which provide data indicating a posture state in a posture state space 140), making a preliminary posture determination of a patient using the position data measured by an accelerometer (¶ [0220] of Skelton discloses the first posture sensor 15 indicating a posture state of standing; also see ¶ [0145]), if the preliminary posture determination does not indicate a recumbent posture, then measuring a second posture state using a second posture sensor; and making a final posture determination of a patient using data measured by an accelerometer and data measured by the second posture sensor (¶ [0220] of Skelton discloses that if the first posture sensor 15 indicates a posture state of standing, then confirming the posture state [i.e., a final posture determination] using the second posture sensor 17)
Skelton further discloses that the posture sensor 17 may include gyroscopes, piezoelectric crystal, pressure transducer or other sensors to sense the posture state of patient 12 (¶ [0114]). 
(¶ [0045] discloses a patient internal medical device (PIMD) for monitoring a posture by interpreting ECG and/or EGM signal variations sensed by the PIMD; also see ¶ [0093] with regards to the use of the cardiac activity and the determination of sitting, standing, and lying postures as well as the further lying conditions being able to be expanded into lying on front, back, right side, left side, or the like). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the second posture sensor 17 of Skelton with the ECG and/or EGM signal monitoring device of Zhang. Because both posture sensors are capable of monitoring postures (¶ [0162] of Skelton discloses the posture sensor for identifying postures; ¶ [0093] of Zhang discloses identifying at least the same postures), it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 
The above combination is silent with regards to whether the ECG monitoring device is a chemical sensor configured to generate a signal reflecting physiological analyte data of the patient.
In a related implantable electrocardiographic system, Friedman disclose an ECG measurement obtained from an implantable device (¶¶ [0063], [0065]), wherein the ECG signal reflects physiological analyte data of the patient (¶ [0063] discloses the ECG measurements may be employed to quantify a concentration of analytes including potassium). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the (¶ [0005] of Friedman). Additionally or alternatively, it would have been applying a known technique (i.e., potassium monitoring based on ECG measurements) to a known device (i.e., the ECG monitoring device of the combination of Skelton and Zhang) ready for improvement to yield predictable results. 
The Examiner respectfully asserts that the ECG measurements of the above combination is being interpreted to be chemical data because the ECG measurements can be used for quantifying a chemical analyte. 
With regards to claim 20, the above combination teaches or suggests activating the chemical sensor if the preliminary posture determination does not indicate a recumbent posture (¶ [0220] of Skelton discloses that if the first posture sensor 15 indicates a posture state of standing, then confirming the posture state [i.e., a final posture determination] using the second posture sensor 17, wherein the using the second posture sensor 17 is a form of activating the second posture sensor 17; see the above 103 analysis regarding the combination of Skelton in view of Zhang and Friedman with regards to the chemical sensor).

Response to Arguments
	Claim Interpretation
With regards to claim 9, the Applicant asserts that omitting the functional language modifying the ‘therapy unit’ means that the therapy unit does not meet the requirements for interpretation under 35 U.S.C. § 112(f). The Examiner respectfully disagrees. The limitation of “therapy unit” in claim 9 still invokes interpretation under 35 U.S.C. § 112(f) because it recites the generic placeholder “unit” coupled with the functional language of “therapy”. Although the term “configured for therapy” is not necessarily recited, the recitation of a “therapy unit” designates that the unit is configured for therapy. See MPEP 2181 (I)(B) which discloses that the claimed function may include the functional language that precedes the phrase “means for”. As such the claim limitation is being interpreted under 35 U.S.C. § 112(f).

Rejections under 35 U.S.C. §112(b)
There are new grounds of rejections under 35 U.S.C. §112(b).

Rejections under 35 U.S.C. §103
Applicant’s arguments, see Pages 8-9, filed 10/13/2020, with respect to the prior art rejections over Skelton in view of Shirreffs and Prakash have been fully considered and are persuasive. Shirreffs and Prakash do not disclose the determination of a posture from a potassium level. Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a 
Skelton discloses, in at least ¶ [0119], that posture state module 86 may be configured to sense one or more physiological parameters including a pH, which indicates that the posture state module 86 is a pH sensor, wherein the processor 80 uses physiological parameters (including pH) to confirm or reject changes in sensed posture, wherein a confirmed posture is a posture state determined by the processor by using both the pH sensor and one of the posture sensors 15, 17. 
Skelton further discloses, in at least ¶ [0220], the use of two posture sensors such that a processor 80 confirms a patient posture state based on second posture sensor 17 when either first or second posture sensors 15, 17 indicate patient 12 is standing or lying down).  Skelton further discloses that the posture sensor 17 may include gyroscopes, piezoelectric crystal, pressure transducer or other sensors to sense the posture state of patient 12 (¶ [0114]). In a related system for monitoring a posture using an IMD, Zhang discloses a posture sensor being an ECG monitoring device (¶ [0045] discloses a patient internal medical device (PIMD) for monitoring a posture by interpreting ECG and/or EGM signal variations sensed by the PIMD; also see ¶ [0093] with regards to the use of the cardiac activity and the determination of sitting, standing, and lying postures as well as the further lying conditions being able to be expanded into lying on front, back, right side, left side, or the like). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the second posture sensor 17 of Skelton with the ECG and/or EGM signal monitoring device of Zhang. Because both posture sensors are capable of monitoring 


Applicant’s arguments with respect to the combination of Skelton in view of Prakash and Shirreffs have been considered but are moot because the new ground of rejection does not rely on Prakash and Shirreffs.

Applicant's arguments filed 10/13/2020 have been fully considered but they are not persuasive. 
The Applicant asserts: 

    PNG
    media_image1.png
    248
    587
    media_image1.png
    Greyscale

The Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the placement both sensors in a medical device) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/S.C.K./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791